Exhibit 10.11

MOTOROLA MOBILITY HOLDINGS, INC.

GLOBAL AWARD AGREEMENT

For the

Motorola Mobility Holdings, Inc. 2011 Incentive Compensation Plan

Terms and Conditions Related to Non-Qualified Employee Stock Options

 

Participant:

  

 

     

Date of Expiration:

  

 

Commerce ID#:

  

 

     

Number of Options:

  

 

Date of Grant:

  

 

     

Exercise Price:

  

 

Motorola Mobility Holdings, Inc. (“the Company”) is pleased to grant you options
to purchase shares of the Company’s Common Stock (“Shares”) under the Motorola
Mobility Holdings, Inc. 2011 Incentive Compensation Plan (the “Plan”). The
number of options (“Options”) awarded to you and the Exercise Price per Option,
which is no less than the Fair Market Value on the Date of Grant, are stated
above. Each Option entitles you to purchase one Share on the terms described
below in this Award Agreement including any appendix hereto (the “Appendix”; the
Agreement and the Appendix, collectively, the “Award Agreement”), and in the
Plan.

Vesting Schedule

[Vesting schedule to be determined at the time of grant]

 

 

1.

Vesting and Exercisability

You cannot exercise the Options until they have vested.

 

a.

Regular Vesting – The Options will vest in accordance with the above schedule
(subject to the other terms hereof).

 

b.

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with the Company or an Affiliate terminates.

 

c.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

 

2.

Expiration

All Options expire on the earlier of (a) the Date of Expiration as stated above
or (b) any of the Special Expiration Dates described below. As an administrative
matter, the vested portion of the Options may be exercised only until the close
of the NYSE on the Expiration Date or, as applicable the Special Expiration
Date, or, if such date is not a trading day on the NYSE, the last trading day
before such date. Any later attempt to exercise the Options will not be honored
as once an Option expires, you no longer have the right to exercise it.

 

3.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

 

a.

Disability – If your employment or service with the Company or an Affiliate is
terminated because of your Disability, Options that are not vested will
automatically become fully vested upon your termination of

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.11

 

 

employment or service. All your Options will then expire on the earlier of the
first anniversary of your termination of employment or service because of your
Disability or the Date of Expiration stated above. Until that time, the Options
will be exercisable by you or, with evidence acceptable to the Company, your
guardian or legal representative.

 

b.

Death – If your employment or service with the Company or an Affiliate is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.

 

c.

Change In Control – If you are not an appointed Assistant Vice President or
elected officer of the Company and a “Change in Control” of the Company occurs,
if the successor or survivor corporation does not convert, assume or replace
these Options, then: (i) all of your unvested Options will be fully vested
immediately prior to the Change in Control and (ii) following such Change in
Control, all of your Options not exercised as of the Change in Control shall
terminate and cease to be outstanding. Further, with respect to any Options that
are converted, assumed or replaced as described in the preceding paragraph, such
converted, assumed or replaced options shall provide that they will be fully
vested and exercisable until the Date of Expiration set forth above if you are
involuntarily terminated for a reason other than “Cause” (as defined in
Section 6 below) within 12 months of the Change in Control. If you are an
appointed Assistant Vice President or elected officer of the Company, the
treatment of the Options in the event of a Change in Control of the Company
shall be determined as set forth in your Stock Option Consideration Agreement.

 

d.

Termination of Employment or Service Because of Serious Misconduct – If the
Company or an Affiliate terminates your employment or service because of Serious
Misconduct (as defined in Section 6 below) all of your Options (vested and
unvested) expire upon your termination, unless prohibited under applicable law.

 

e.

Change in Employment in Connection with a Divestiture – If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of the Company or an
Affiliate, or if you remain employed by an Affiliate that is sold or whose
shares are distributed to the Company stockholders in a spin-off or similar
transaction (a “Divestiture”), and the Options are not assumed by your successor
employer, or a parent or subsidiary thereof or replaced with an award at least
comparable to these Options all of your unvested Options will vest on a pro rata
basis in an amount equal to (a)(i) the total number of Options subject to this
Award, multiplied by (ii) a fraction, the numerator of which is the number of
your completed full months of service from the Date of Grant to your date of
Divestiture and the denominator of which is the number of full months during the
entire vesting period, minus (b) any Options that vested prior to the date of
Divestiture. All of your vested but not yet exercised Options will expire on the
earlier of (i) 90 days after such Divestiture or (ii) the Date of Expiration
stated above. Any Options remaining unvested at the date of such Divestiture
shall expire at that time.

 

f.

Layoff – If your employment or service is terminated as a result of your Layoff
(as defined in Section 6 below), all of your unvested Options will vest on a pro
rata basis in an amount equal to (a)(i) the total number of Options subject to
this Award, multiplied by (ii) a fraction, the numerator of which is the number
of your completed full months of service from the Date of Grant to the date of
your termination and the denominator of which is the number of full months
during the entire vesting period, minus (b) any Options that vested prior to the
date of termination. All of your vested but not yet exercised Options will
expire on the earlier of (i) 90 days after your termination of employment or
(ii) the Date of Expiration stated above. Any Options remaining unvested at the
date of your termination of employment or service will automatically expire at
that time.

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.11

 

 

g.

Termination of Employment or Service for any Other Reason than Described Above –
If your employment or service with the Company or an Affiliate terminates for
any reason other than that described above, including voluntary resignation of
your employment or service, all of your unvested Options will automatically
expire upon termination of your employment or service and all of your vested but
not yet exercised Options will expire on the earlier of (i) the date 90 days
after the date of termination of your employment or service or (ii) the Date of
Expiration stated above.

 

4.

Leave of Absence/Temporary Layoff

If you take a leave of absence from the Company or an Affiliate that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and from which you have a right to return to work, as determined
by the Company (“Leave of Absence”), or you are placed on Temporary Layoff (as
defined in Section 6 below) by the Company or an Affiliate the following will
apply:

 

a.

Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.

 

b.

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

 

c.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

 

5.

Other Terms

 

a.

Method of Exercising – You must follow the procedures for exercising options
established by the Company from time to time. At the time of exercise, you must
pay the Exercise Price for all of the Options being exercised and any applicable
Tax-Related Items (as defined below) that are required to be withheld by the
Company or an Affiliate in connection with the exercise. Options may not be
exercised for less than 50 Shares unless the number of Shares represented by the
vested portion of the Option is less than 50 Shares, in which case the Option
must be exercised for the full number of whole Shares then subject to the vested
portion of the Option.

 

b.

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

 

c.

Tax Withholding – Regardless of any action that the Company or your employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, without limitation, the
grant, vesting, or exercise of the Options, the issuance of Shares upon exercise
of the Options, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Options to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if you become subject to tax in more than
one jurisdiction between the Date of Grant and the date of any relevant tax
withholding event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you may satisfy any obligation for
Tax-Related Items by electing to have the plan administrator retain Shares to be
issued upon

 

-3-



--------------------------------------------------------------------------------

Exhibit 10.11

 

 

exercise of the Option having a fair market value on the date of exercise equal
to the minimum amount to be withheld. In the absence of your election, you
authorize the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related items by
one or a combination of the following:

 

 

(i)

withholding from any wages or other cash compensation paid to you by the Company
and/or the Employer; or

 

 

(ii)

withholding from proceeds of the sale of Shares acquired upon exercise of the
Options, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization).

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, you are deemed, for tax purposes,
to have been issued the full number of Shares subject to the exercised Options,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if you fail to comply with your obligations
in connection with the Tax-Related Items.

 

6.

Definition of Terms

Any capitalized terms used herein that are not otherwise defined below or
elsewhere in this Award Agreement shall have the meaning provided under the
Plan.

“Cause” means, with respect to any Participant, (a) your conviction of any
criminal violation involving dishonesty, fraud or breach of trust or (b) your
willful engagement in gross misconduct in the performance of your duties that
materially injures the Company or an Affiliate.

“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (a) trade
secrets; (b) intellectual property; (c) the Company’s methods of operation and
Company processes; (d) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (e) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (f) Company personnel data; (g) Company business
plans, marketing plans, financial data and projections; and (h) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its Affiliates is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.

“Layoff” means a layoff or redundancy in the context of a reduction in force or
restructuring that is communicated as being for a period of indefinite duration
and exceeding twelve months.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Company’s Code of Business Conduct, or the human resources policies, or
other written policies or procedures.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

 

-4-



--------------------------------------------------------------------------------

Exhibit 10.11

 

7.

Consent to Transfer Personal Data

By accepting the Options, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data, in electronic or
other form, as described in this Award Agreement. You are not obliged to consent
to such collection, use, processing and transfer of personal data. However,
failure to provide the consent may affect your ability to participate in the
Plan. The Company, its Affiliates and your Employer hold certain personal
information about you, that may include your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, salary grade, hire date, nationality, job title, any shares of
stock held in the Company, or details of all options or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
exclusive purpose of implementing, administering, and managing the Plan
(“Data”). The Company and/or its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company and/or any of its
Affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States and
the recipients’ country may have different data privacy laws and protections
from your country. You authorize the Data recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan. You may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative or the Company. You may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing, in any case without cost, by contacting your local human resources
representative or the Company; however, withdrawing your consent may affect your
ability to participate in the Plan.

 

8.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

By accepting the Options, you acknowledge, understand, and agree that: (a) the
Plan is established voluntarily by the Company, is discretionary in nature, and
may be modified, amended, suspended or terminated by the Company at any time;
(b) the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future option grants, or benefits in lieu
of Options, even if options have been granted repeatedly in the past; (c) all
decisions with respect to future option grants, if any, will be at the sole
discretion of the Company; (d) your acceptance of the Options and participation
under the Plan is voluntary; (e) your participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate your employment at any time; (f) the Option
and your participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any Affiliate; and
(g) no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of the Options and/or shortening of the period within
which to exercise any vested portion of the Options resulting from termination
of your employment by the Company or the Employer (for any reason whatsoever and
regardless of whether in breach of local labor laws) and, in consideration of
the grant of the Options, to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, you shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

 

9.

No Relation to Other Benefits/Termination Indemnities

You acknowledge that you have entered into employment with the Company or an
Affiliate upon terms that did not include the Options or similar awards, that
your decision to continue employment is not dependent on an expectation of the
Options or similar awards, and that any amount received pursuant to the Options
is considered an amount in addition to that which you expect to be paid for the
performance of your services. Thus, the Options and the Shares subject to the
Options are not part of normal or expected compensation or salary for any
purpose,

 

-5-



--------------------------------------------------------------------------------

Exhibit 10.11

 

including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary. Further, the Options and the Shares subject to
the Options are not intended to replace any pension rights. In the event the
Company is not the Employer, the Options and the Shares subject to the Options
are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, which are outside
the scope of your employment contract, if any and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Affiliate.

 

10.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the Shares underlying the Options. You should note
that the future value of the Shares underlying the Options is unknown. If the
Shares do not increase in value, the Options will have no value and if you
obtain Shares upon exercise of the Options, the value of those Shares may
increase or decrease, including below the Exercise Price. You are hereby advised
to consult with your own personal tax, legal, and financial advisors regarding
your participation in the Plan before taking any action related to the Plan.

 

11.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of the Company or an Affiliate who possesses
Confidential Information of the Company or an Affiliate to terminate his/her
employment with the Company or an Affiliate and/or to seek employment with your
new or prospective employer, or any other company.

You agree that upon your termination of employment or service with the Company
or an Affiliate, and for a period of one year thereafter, you will immediately
inform the Company of (a) the identity of your new employer (or the nature of
any start-up business or self-employment), (b) your new title, and (c) your job
duties and responsibilities. You hereby authorize the Company or an Affiliate to
provide a copy of this Award Agreement to your new employer. You further agree
to provide information to the Company or an Affiliate as may from time to time
be requested in order to determine your compliance with the terms hereof.

 

12.

Substitute Stock Appreciation Right

The Company reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of Shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions.

 

13.

Language

If you receive this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

 

14.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

-6-



--------------------------------------------------------------------------------

Exhibit 10.11

 

 

15.

Appendix

Notwithstanding any provisions in this Award Agreement, the Options shall be
subject to any special terms and conditions for your State and/or country set
forth in the Appendix. Moreover, if you relocate to a State and/or country
included in the Appendix, the special terms and conditions for such State or
country shall apply to you, to the extent that the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.

 

16.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

17.

Severability

The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions nevertheless shall be binding and enforceable.

 

18.

Governing Law and Choice of Venue

This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware U.S.A., without regard to the
provisions governing conflict of laws. Any and all disputes relating to,
concerning or arising from this Award Agreement, or relating to, concerning or
arising from the relationship between the parties evidenced by the Award or this
Award Agreement, shall be brought and heard exclusively in the United States
District Court for the District of Delaware or the Delaware Superior Court, New
Castle County. Each of the parties hereby represents and agrees that such party
is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute; and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

 

19.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by the terms and conditions of
the Award Agreement, the Plan, any and all rules and regulations established by
the Company in connection with Awards issued under the Plan, and any additional
covenants or promises the Company may require as a condition of the grant.

 

20.

Other Information about Your Options and the Plan

You can find other information about your Options, the Plan and Prospectus of
the Plan on the Company’s website http://my.mot-mobility.com/go/EquityAwards. If
you do not have access to the website, please send your request to Equity
Administration at, 6450 Sequence Drive, San Diego, CA 92121 or email:
EQUITYADMIN@Motorola.com to request Plan documents.

 

-7-



--------------------------------------------------------------------------------

Exhibit 10.11

 

APPENDIX

MOTOROLA MOBILITY HOLDINGS, INC.

GLOBAL AWARD AGREEMENT

For the

Motorola Mobility Holdings, Inc. 2011 Incentive Compensation Plan

Terms and Conditions Related to Employee Stock Options

The additional terms and conditions set forth below are specifically
incorporated into the Employee Stock Option Award Agreement (together, the
Agreement and this Appendix are referred to herein as the “Award Agreement”).
These terms and conditions govern the Options granted to you under the Plan if
you are employed in or, if applicable, are a taxpayer in one of the States or
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Employee Stock Option
Agreement.

Due to the complexities of legal, regulatory and tax issues, you are advised to
seek appropriate professional advice as to how the relevant laws in your State
and/or country may apply to your individual situation. Further, if you are a
citizen of a country or resident of a country or State other than that in which
you are currently working, transfer employment to another State or country after
the Options are granted, or are considered a citizen of another country or
resident of another country or State for local law purposes, the Company shall,
in its discretion, determine to what extent the terms and conditions contained
herein shall be applicable to you.

CALIFORNIA, U.S.

Agreement Following Termination of Employment. Only to the extent required by
applicable law, Section 11 of the Award Agreement is amended to read in full as
follows:

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not recruit, solicit or induce, or cause, aid others to recruit,
solicit or induce, or to communicate in support of those activities, any
employee of the Company or an Affiliate who possesses Confidential Information
of the Company or an Affiliate to terminate his/her employment with the Company
or an Affiliate and/or to seek employment with your new or prospective employer,
or any other company.

You agree that upon your termination of employment or service with the Company
or an Affiliate, and for a period of one year thereafter, you will immediately
inform the Company of (a) the identity of your new employer (or the nature of
any start-up business or self-employment), (b) your new title, and (c) your job
duties and responsibilities. You hereby authorize the Company or an Affiliate to
provide a copy of this Award Agreement to your new employer. You further agree
to provide information to the Company or an Affiliate as may from time to time
be requested in order to determine your compliance with the terms hereof.

Stock Option Consideration Agreement. If you have been required to execute a
Stock Option Consideration Agreement (“SOCA”) in connection with the grant of
the Options, the provisions of Sections 3, 4 and 5 of the SOCA shall not apply
to the extent required by applicable law. Further, to the extent necessary under
applicable law, Section 2 of the SOCA is amended to read in full as follows:

I agree that during my employment and for a period of one year following
termination of my employment for any reason, I will not recruit, solicit or
induce, or cause, aid others to recruit, solicit or induce, or to communicate in
support of those activities, any employee of the Company who possesses
Confidential Information of the Company to terminate his/her employment with the
Company and/or to seek employment with my new or prospective employer, or any
other company.

 

-8-



--------------------------------------------------------------------------------

Exhibit 10.11

 

ARGENTINA

There are no country-specific provisions.

AUSTRIA

There are no country-specific provisions.

BRAZIL

There are no country-specific provisions.

CANADA

Manner of Exercising Option. Due to Canadian tax law, you are prohibited from
tendering Shares that you already own or attesting to the ownership of Shares to
pay the Exercise Price or any Tax-Related Items in connection with the Options.

The following terms and conditions are applicable to residents of Quebec:

Data Privacy Notice and Consent. This provision supplements Section 7 of the
Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, its Affiliates and the plan administrator to disclose and
discuss the Plan with their respective advisors. You further authorize the
Company and its Affiliates to record such information and to keep such
information in your employee file.

CHILE

There are no country-specific provisions.

CHINA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

Exchange Control Restrictions. If you are a national of the People’s Republic of
China (“PRC”), as a condition to the grant of the Options, you agree to
repatriate all payments attributable to the Options acquired under the Plan,
including all proceeds from the immediate sale of Shares acquired upon exercise
of the Options, in accordance with your local foreign exchange rules and
regulations. You understand that such repatriation will need to be effected
through a special exchange control account established by the Company or one of
its Affiliates in China. Further, you understand and agree that, unless
otherwise provided by the Company, the repatriated proceeds will be delivered to
you in U.S. dollars and you will be required to set up a U.S. dollar bank
account in China in order to receive such proceeds. In addition, you agree to
take any and all actions, and consent to any and all actions taken by the
Company and its Affiliates, as may be required to allow the Company and its
Affiliates to comply with local foreign exchange rules and regulations.

 

-9-



--------------------------------------------------------------------------------

Exhibit 10.11

 

In the event that the proceeds from the cashless exercise of the Options are
converted to local currency, you acknowledge that the Company (including its
Affiliates) is under no obligation to secure any particular currency conversion
rate and may face delays in converting the proceeds to local currency due to
exchange control restrictions in the PRC. You agree to bear the risk of any
fluctuation in the U.S. dollar/local currency exchange rate between the date the
Options are exercised and the date that you receive cash proceeds converted to
local currency.

COLOMBIA

There are no country-specific provisions.

CZECH REPUBLIC

There are no country-specific provisions.

ECUADOR

There are no country-specific provisions.

FRANCE

There are no country-specific provisions.

GERMANY

There are no country-specific provisions.

GREECE

There are no country-specific provisions.

HONG KONG

Securities Law Notice. The Options and Shares issued upon exercise of the
Options do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company and its Affiliates. The Award
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with, and are not intended to
constitute a “prospectus” for a public offering of securities under, the
applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Options are intended only
for the personal use of each eligible employee of the Employer, the Company or
any Affiliate, and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Award Agreement, including this Appendix,
or the Plan, you are advised to obtain independent professional advice.

Exercise of Options and Sale of Shares. This provision supplements Section 3 of
the Award Agreement:

In the event your Options vest within six months of the Date of Grant, you agree
that you will not exercise the Options and sell the Shares acquired prior to the
six-month anniversary of the Date of Grant.

INDIA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

 

-10-



--------------------------------------------------------------------------------

Exhibit 10.11

 

INDONESIA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

ISRAEL

Trust Arrangement. You understand and agree that the Option is offered subject
to and in accordance with the terms of the Plan and the Israeli Sub-Plan to the
2011 Incentive Compensation Plan. Upon exercise, the Shares shall be controlled
by the trustee appointed by the Company or its Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 of the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended (the “Ordinance”) (with respect to the “capital
gain route”) or by the Israeli Tax Authority (the “Lock-Up Period”). In the
event that bonus Shares or dividends in the form of additional Options or Shares
are issued with respect to the Shares held with the Trustee, or as a result of
an adjustment made pursuant to Section 12 of the Plan, such Options or Shares
shall be controlled by the Trustee for your benefit and the provisions of
Section 102 of the Ordinance and the Income Tax (Tax Abatement on the Grant of
Shares to Employees) Regulations 2003 shall apply to such Options or Shares for
all purposes. At any time, you may request the sale of the Shares or the release
of the Shares from the Trustee, subject to the terms of the Plan, this Award
Agreement and any applicable law. Without derogating from the aforementioned, if
the Shares are released by the Trustee during the Lock-Up Period, the sanctions
under Section 102 of the Ordinance shall apply to and be borne by you. The
Shares shall not be sold or released from the control of the Trustee unless the
Company, the Employer and the Trustee are satisfied that the full amount of
Tax-Related Items due have been paid or will be paid in relation thereto.

Security Law Notice. An exemption from filing a prospectus in relation to the
Plan has been granted to the Company by the Israeli Securities Authority. Copies
of the Plan and the Form S-8 registration statement for the Plan filed with the
U.S. Securities and Exchange Commission are available at your local human
resources department.

ITALY

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

Data Privacy Notice and Consent. This provision replaces Section 7 of the Award
Agreement:

You understand that the Employer, the Company and any Affiliate may hold certain
personal information about you, including, without limitation, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any directorships held in
the Company or any Affiliate, any Shares owned, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in your favor, for the purpose of implementing, managing, and
administering the Plan (the “Data”) and in compliance with applicable laws and
regulations.

 

-11-



--------------------------------------------------------------------------------

Exhibit 10.11

 

You also understand that providing the Company with the Data is necessary for
the performance of this Award Agreement and that your refusal to provide the
Data would make it impossible for the Company to perform its contractual
obligations and may affect your ability to participate in the Plan. The
Controller of personal data processing is Motorola Mobility Holdings, Inc., with
registered offices at 600 North US Highway 45, Libertyville, Illinois 60048,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Motorola Mobility Italia S.r.l. with registered
address at Via Muzio Attendolo Detto Sforza, 13, Milan, Italy.

You understand that the Data will not be publicized, but it may be transferred
to the plan administrator or any other financial institution or broker involved
in the management and administration of the Plan. You further understand that
the Company and/or any Affiliate will transfer the Data amongst themselves as
necessary for the purpose of implementing, administering, and managing your
participation in the Plan, and that the Company and/or any Affiliate may each
further transfer the Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer to a broker or other third party with whom you may elect to
deposit any Shares acquired under the Plan. Such recipients may receive,
possess, use, retain, and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that these recipients may be located in or outside the
European Economic Area, and may be located in the United States or elsewhere and
in locations that might not provide the same level of protection as intended
under Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete the Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.

You understand that the processing of the Data in connection with the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which the Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, including without limitation Legislative Decree
no. 196/2003.

The processing activity, including communication of the Data or transfer of the
Data abroad (including outside of the European Economic Area), as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to access, delete, update, correct, or stop, for
legitimate reason, the processing of the Data. Furthermore, you are aware that
the Data will not be used for direct marketing purposes. In addition, the Data
provided can be reviewed and questions or complaints can be addressed by
contacting your local human resources representative.

Plan Document Acknowledgment. In accepting the grant of the Options, you
acknowledge that you have received a copy of the Plan and the Award Agreement,
including this Appendix and have reviewed the Plan and the Award Agreement
(including this Appendix) in their entirety and fully understand and accept all
provisions of the Plan and the Award Agreement (including this Appendix).

You further acknowledge that you have read and specifically and expressly
approves the following sections of the Award Agreement: Section 1 regarding
“Vesting and Exercisability;” Section 2 regarding “Expiration;” Section 3
regarding “Special Vesting Dates and Special Expiration Dates;” Section 5
regarding “Other Terms;” Section 8 regarding “Acknowledgement of Discretionary
Nature of Plan; No Vested Rights;” Section 9 regarding “No relation to Other
Benefits/Termination Indemnities;” Section 11 regarding “Agreement Following
Termination of Employment;” Section 13 regarding “Language;” Section 18
regarding “Governing Law and Choice of Venue;” and the Data Privacy Notice and
Consent provision included in this Appendix.

 

-12-



--------------------------------------------------------------------------------

Exhibit 10.11

 

JAPAN

There are no country-specific provisions.

MEXICO

Labor Law Acknowledgment. This provision supplements Sections 12 and 13 of the
Award Agreement:

By accepting the grant of the Options, you acknowledge that you understand and
agree that: (a) the Options are not related to the salary and other contractual
benefits provided to you by the Employer; and (b) any modification of the Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of your employment.

Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to you.

The Company, with registered offices at 600 North US Highway 45, Libertyville,
Illinois 60048, United States of America, is solely responsible for the
administration of the Plan and participation in the Plan or the acquisition of
Shares does not, in any way, establish an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and your sole employer is Motorola Mobility de Mexico, S.A. de C.V. , nor
does it establish any rights between you and the Employer.

Plan Document Acknowledgment. By accepting the grant of the Options, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Award Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Award Agreement.

You further acknowledge having read and specifically and expressly approved the
terms and conditions in Section 8 of the Award Agreement, in which the following
is clearly described and established: (a) participation in the Plan does not
constitute an acquired right; (b) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (c) participation in the
Plan is voluntary; and (d) the Company and its Affiliates are not responsible
for any decrease in the value of the Shares issued upon exercise of the Options.

Finally, you acknowledge that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
participation in the Plan and you therefore grant a full and broad release to
the Employer and the Company (including its Affiliates) with respect to any
claim that may arise under the Plan.

Spanish Translation

Reconocimiento de la Ley Laboral: Estas disposiciones complementan los apartados
12 y 13 del Convenio de Premio:

Al aceptar la adjudicación de las Opciones, usted reconoce y acepta que: (a) las
Opciones no se encuentran relacionadas con su salario ni con otras prestaciones
contractuales concedidas a usted por parte del patrón; y (b) cualquier
modificación del Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de su empleo.

Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para usted.

La Compañía, con oficinas ubicadas en 600 North US Highway 45, Libertyville,
Illinois 60048, United States of America, es la única responsable de la
administración y participación en el Plan, así como de la adquisición de
acciones, por lo que de ninguna manera podrá establecerse una relación de
trabajo entre usted y la Compañía, ya que su participación en el Plan tiene una
naturaleza comercial y su único patrón lo es Motorola Mobility de Mexico, S.A.
de C.V.; la participación en el Plan tampoco genera ningún derecho entre el
usted y el Patrón.

 

-13-



--------------------------------------------------------------------------------

Exhibit 10.11

 

Reconocimiento de los documentos del Plan. Al aceptar el otorgamiento de las
Opciones, usted reconoce que ha recibido una copia del Plan, que lo ha revisado
junto con el Convenio de Premio, y que ha entendido y aceptado completamente las
disposiciones contenidas en el Pan y en el Convenio de Premio.

Adicionalmente, al firmar el presente documento, reconoce que ha leído y
aprobado de manera expresa y específica los términos y condiciones contenidos en
el apartado 8 del Convenio de Premio, el cual claramente establece y describe:
(a) que la participación en el Plan no constituye un derecho adquirido; (b)que
el Plan y la participación en el mismo es ofrecida por la Compañía en forma
totalmente discrecional; (c) la participación en el Plan es voluntaria; y
(d) que la Compañía, así como sus Subsidiarias y Afiliadas no son responsables
por cualquier detrimento en el valor de las acciones emitidas derivadas del
ejercicio de las Opciones de Acciones.

Finalmente, usted acepta no reservarse ninguna acción o derecho para interponer
una demanda en contra de la Compañía por compensación, daño o perjuicio alguno
como resultado de su participación en el Plan y en consecuencia, otorga a su
patrón el más amplio y completo finiquito que en derecho proceda, así como a la
Compañía, a sus Subsidiarias y Afiliadas, respecto a cualquier demanda que
pudiera originarse derivada del Plan.

NETHERLANDS

There are no country-specific provisions.

PERU

There are no country-specific provisions.

POLAND

There are no country-specific provisions.

PORTUGAL

There are no country-specific provisions.

PUERTO RICO

There are no country-specific provisions.

RUSSIA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

Acceptance Procedures for Participants in Russia. Notwithstanding anything to
the contrary in the Award Agreement, the grant of Options under the Plan will
not become effective and will not become a binding obligation on the Company
until you sign this document and return it to the Company’s contact identified
below on or before 30 days from the date of your email notification of this
substitution:

Katherine Blanque

Motorola Mobility France SAS

BP 94764

31047, Toulouse Cedex 1

France

 

-14-



--------------------------------------------------------------------------------

Exhibit 10.11

 

If you do not sign this document and return it within the prescribed deadline,
your Options will not become effective and you will be unable to acquire Shares
in accordance with the terms and conditions of the Award Agreement.

Employee Signature:                                                             

Printed Employee Name:                                        
                    

Employee Commerce ID Number:                                        
                    

Date:                                                             

On behalf of Motorola Mobility Holdings,
Inc.:                                                             

Printed Name:                                                             

Date Received:                                                             

Country of Receipt:                                                             

SINGAPORE

Director Notification Obligation. If you are a director, associate director or
shadow director of the Company’s Singapore Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when you receive an interest (e.g., Options or Shares) in the Company or
any Affiliate. In addition, you must notify the Company’s Singapore Affiliate
when you sell Shares or shares of any Affiliate (including when you sell Shares
issued upon exercise of the Options). These notifications must be made within
two days of acquiring or disposing of any interest in the Company or any
Affiliate. In addition, a notification of your interests in the Company or any
Affiliate must be made within two days of you becoming a director.

SOUTH AFRICA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

Responsibility for Taxes. The following provision supplements Section 5(c) of
the Award Agreement:

By accepting the Options, you agree that, immediately upon exercise of the
Options, you will notify the Employer of the amount of any gain realized. If you
fail to advise the Employer of the gain realized upon exercise, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by the Employer.

 

-15-



--------------------------------------------------------------------------------

Exhibit 10.11

 

SOUTH KOREA

There are no country-specific provisions.

SPAIN

No Special Employment or Similar Rights. This provision supplements Sections 8
and 9 of the Award Agreement:

By accepting the grant of the Options, you consent to participation in the Plan
and acknowledge that you have received a copy of the Plan. You understand that
the Company has unilaterally, gratuitously, and discretionarily decided to grant
Options under the Plan to individuals who may be employees of the Company or its
Affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Company or any Affiliate, other than to the extent set forth in the
Award Agreement. Consequently, you understand that the Options are granted on
the assumption and condition that the Options and any Shares acquired upon
exercise of the Options are not a part of any employment contract (either with
the Company or any Affiliate) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation), or any other right
whatsoever. Further, you understand that, other than as may be expressly set
forth under the Award Agreement, you will not be entitled to continue vesting in
any Options once your employment with the Company or any of its Affiliates
ceases. In addition, you understand that the Options would not be granted but
for the assumptions and conditions referred to above; thus, you acknowledge and
freely accept that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of or right to
the Options shall be null and void.

The Options are a conditional right to Shares and may be forfeited or affected
by your termination of employment, as set forth in the Award Agreement. If your
employment or service with the Company or an Affiliate terminates for any reason
other than those reasons expressly set forth in Sections 3(a) through (f) of the
Award Agreement, including, without limitation, where (a) you are deemed to have
been unfairly dismissed without good cause; (b) you terminate employment or
service due to a change of work location, duties or any other employment or
contractual condition; or (c) you terminate service due to the Company’s or any
of its Affiliates’ unilateral breach of contract, all of your unvested Options
will automatically expire upon termination of your employment or service and all
of your vested but not yet exercised Options will expire on the earlier of
(i) the date 90 days after the date of termination of your employment or service
or (ii) the Date of Expiration.

SWEDEN

There are no country-specific provisions.

TAIWAN

There are no country-specific provisions.

TURKEY

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

UNITED ARAB EMIRATES

There are no country-specific provisions.

 

-16-



--------------------------------------------------------------------------------

Exhibit 10.11

 

UNITED KINGDOM

Tax Withholding. This provision supplements Section 5(c) of the Award Agreement:

If payment or withholding of income taxes is not made within ninety (90) days of
the event giving rise to the income tax liability or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by you to the Employer, effective as of the Due Date. You agree that
the loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time by any of the means set forth
in Section 5(c) of the Award Agreement. Notwithstanding the foregoing, if you
are a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
shall not be eligible for a loan from the Company to cover the income tax. In
the event you are a director or executive officer of the Company and the income
tax is not collected from or paid by you by the Due Date, the amount of any
uncollected income tax will constitute a benefit to you on which additional
income tax and national insurance contributions (“NICs”) will be payable. You
will be responsible for reporting and paying any income tax and NICs due on this
additional benefit directly to HMRC under the self-assessment regime.

UNITED STATES

There are no country-specific provisions.

VENEZUELA

Cashless Exercise Restriction. Notwithstanding any terms or conditions of the
Plan to the contrary, you will be restricted to the cashless sell-all method of
exercise with respect to Options granted to you under the Plan. To complete a
cashless sell-all exercise, you understand that you must instruct the broker to:
(a) sell all of the Shares issued upon exercise of the Options; (b) use the
proceeds to pay the Exercise Price and any applicable brokerage and/or
transaction fees or other exercise costs; and (c) remit the balance to you in
cash. The Company reserves the right to eliminate the cashless sell-all method
of exercise requirement and, in its sole discretion, to permit cash exercise or
cashless sell-to-cover exercise.

Exchange Control Acknowledgment. You acknowledge that, to ensure compliance with
the applicable exchange control regulations in Venezuela, you are hereby advised
to consult your personal advisor prior to exercising the Option or repatriating
any proceeds of the sale of Shares to Venezuela, as such regulations are subject
to frequent change and there may be restrictions with respect to such
transactions as a result of amendments to the exchange control laws in 2010. You
are solely responsible for ensuring compliance with all exchange control laws in
Venezuela.

 

-17-